In a proceeding pursuant to CPLR 5206 (e), inter alia, to compel the sale of real property to satisfy certain money judgments, the appeal is from a judgment of the Supreme Court, Putnam County (O’Rourke, J), entered May 4, 2005, which, among other things, directed the sale of the subject property.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellant’s assertion, Judiciary Law § 489 did not prohibit the petitioner from bringing this proceeding (see CIC Intl. v Citibank Natl. Assn., 162 AD2d 243, 244 [1990]; see Flushing Sav. Bank v R. G. R. Assoc., 76 AD2d 893, 894 [1980]; Concord Landscapers v Pincus, 41 AD2d 759 [1973]).
Furthermore, because in this special proceeding, there are no triable issues of fact raised, the Supreme Court properly made “a summary determination on the pleadings and papers submitted as if a motion for summary judgment were before it” (Matter of Fisch v Aiken, 252 AD2d 556 [1998]; see CPLR 409 [b]). Miller, J.P., Schmidt, Mastro and Lunn, JJ., concur.